  

Exhibit 10.5

 

Execution Version

 

COLLIER CREEK HOLDINGS

 

October 4, 2018

 

Collier Creek Partners LLC

CC Capital Partners, LLC

200 Park Avenue, 58th Floor

New York, New York 10166

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and among Collier Creek Holdings
(the “Company”), Collier Creek Partners LLC (the “Sponsor”) and CC Capital
Partners, LLC, an affiliate of the Sponsor (“Capital Partners”) dated as of the
date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on The New York Stock Exchange (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the U.S. Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(1)   Capital Partners shall make available to the Company, at 200 Park Avenue,
58th Floor, New York, New York 10166 (or any successor location), certain office
space, secretarial and administrative services as may be reasonably required by
the Company. In exchange therefor, the Company shall pay Capital Partners
$10,000 per month on the Listing Date and continuing monthly thereafter until
the Termination Date; and

 

(2)   Capital Partners and the Sponsor each hereby irrevocably waives any and
all right, title, interest, causes of action and claims of any kind as a result
of, or arising out of, this Agreement (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this Agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

 

 

 

This Agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of law principles.

 

[Signature Page Follows]

 

 2 

 

 

  Very truly yours,       COLLIER CREEK HOLDINGS         By: /s/ Jason K.
Giordano     Name: Jason K. Giordano     Title:   Co-Executive Chairman

 

 

AGREED AND ACCEPTED BY:         COLLIER CREEK PARTNERS LLC         By: /s/ Jason
K. Giordano     Name: Jason K. Giordano     Title:   Member  

 

CC CAPITAL PARTNERS, LLC     By: /s/ Chinh Chu     Name: Chinh Chu     Title:
Senior Managing Director  

 

[Signature Page to Administrative Services Agreement]

 

 

 

